UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1877



In re:   WILLIAM H. EVANS, JR.,



                Petitioner.



                 On Petition for Writ of Mandamus.
                       (1:14-cv-01015-AJT-IDD)


Submitted:   September 23, 2014         Decided:   September 25, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


William H. Evans, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William H. Evans, Jr., petitions this court for a writ

of mandamus, seeking an order directing the district court to

file his 28 U.S.C. § 2241 (2012) petition.                     Our review of the

district court’s docket reveals that the district court entered

Evans’ petition on August 7, 2014.              Accordingly, because Evans

has received the relief he seeks, we grant leave to proceed in

forma   pauperis    and    deny   the   mandamus    petition      as   moot.      We

dispense   with     oral    argument     because        the    facts   and     legal

contentions   are    adequately     presented      in    the    materials    before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        2